Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This office action is responsive to the RCE filed on 9/7/21. Claims 4 and 12 have been canceled and claims 1 – 3, 5 – 11 and 13 – 18 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/21 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 9, 17 and 18 have been considered but are moot in light of the new rejection based on the amended claim limitations.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 – 3, 5 – 7, 9 – 11, 13 – 15, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier et al. (US 2013/0003788 A1) in view of Koorapaty et al. (US 9,144,045)
Regarding claim 1, Marinier teaches a method of reporting channel state information (CSI) by a user equipment (UE) in a wireless communication system (Figs. 1A, 1B: WTRU 102; paragraph 67: CSI evaluation and/or reporting), the method comprising: receiving, from a base station (BS) (114), configuration information about a plurality of paragraphs 66-67: set of CSI-RS… these reference signals may be provided to the WTRU by higher layers, such as RRC signaling, for example. A WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI evaluation and reporting. Further described in paragraph 309); obtaining CSI based on the configuration information (paragraph 67: The characteristics of these reference signals may be provided to the WTRU by higher layers. The WTRU may be configured with one or multiple CSI-RS resources for the purpose of CSI evaluation and/or reporting); and reporting, to the BS, the CSI (paragraphs 77: For example, the function may be defined such that subframes for which at least a portion of the CSI of a specific subset of transmission points is reported may occur periodically; Further described in paragraphs 204, 230-233), wherein the configuration includes information about a CSI-RS periodicity which is used for the plurality of CSI-RSs (paragraphs 77: For example, the function may be defined such that subframes for which at least a portion of the CSI of a specific subset of transmission points is reported may occur periodically; paragraph 155: timing according to… periodic reporting. Further described in paragraphs 204, 230-233). 
Although Marinier teaches wherein the configuration includes information about a CSI-RS periodicity which is used for the plurality of CSI-RSs, Marinier fails to explicitly disclose wherein the configuration includes information about a CSI-RS periodicity which is commonly used for the plurality of CSI-RSs; and wherein the plurality of CSI-RSs are transmitted in a same time resource.
However Koorapaty teaches wherein the configuration includes information about a CSI-RS periodicity which is commonly used for the plurality of CSI-RSs (col. 8, line 66 to col. 9, line 5: The antenna port used by at least one CSI-RS in the second slot is the same as the antenna port used for the PSS and SSS. The periodicity of the CSI-RS may be every 5 ms or some multiple of 5 ms. The PSS and SSS have good properties for time synchronizations. The PSS and SSS, along with the CSI-RS in the second slot, will yield good performance for frequency synchronization); and wherein the plurality of CSI-RSs are transmitted in a same time resource (col. 7, lines 57-67: the two CSI references signals 80 are transmitted in the first and second slots respectively of the same subframe. Also described in col. 11, line 50 to col. 12, line 24).
In view of this, it would have been obvious to one skilled in the art at the time of the invention to modify Marinier’s method by incorporating the teachings of Koorapaty, for the purpose of minimizing interference.
Regarding claims 2 and 10, Marinier teaches the method of the claims 1 and 9, wherein the time resource configuration further includes a CSI-RS offset which is commonly used for the CSI-RS resource configurations in the set (paragraphs 77: offset; further described in paragraphs 110 and 253-254).
Regarding claims 3 and 11, Marinier teaches the method of the claims 2 and 10, wherein CSI resources, which are configured by the CSI-RS resource configurations in the set, are aggregated in a same time resource based on the CSI-RS periodicity and the CSI-RS offset (paragraph 71: The aggregated CQI may be estimated assuming a certain pre-coding vector or matrix is used at some or each transmission point corresponding to a CSI-RS resource. Further described in paragraphs 77 and 91). 
Regarding claims 5 and 13, Marinier teaches the method of the claims 1 and 9, wherein each of the CSI-RS resource configurations in the set is related to a respective paragraphs 66: "non-zero-power CSI-RS-resource" may refer to a set of CSI-RS reference signals and/or antenna ports; further described in paragraph 309). 
Regarding claims 6 and 14, Marinier teaches the method of claims 1 and 9, wherein the CSI includes at least one of a channel quality indicator (CQI), a rank indicator (RI), and a precoding matrix index (PMI) (paragraph 58). 
Regarding claims 7 and 15, Marinier teaches the method of the claims 1 and 9, wherein the CSI is an aggregated CSI for the CSI-RS resource configurations in the set (paragraph 71: aggregated CQI; further described in paragraph 91). 
Regarding claim 9, Marinier and Koorapaty teach the same limitations described above in the rejection of claim 1.
Regarding claim 17, Marinier and Koorapaty teach the same limitations described above in the rejection of claim 1. Marinier further teaches the UE (Figs. 1A, 1B: WTRU 102) comprising: a transmission module (Transceiver 120); a reception module (Transceiver 120); and at least one processor (118) configured to control the transmission module and the reception module (paragraph 30), wherein the at least one processor is further configured to: perform the method above in the rejection of claim 1.
Regarding claim 18, Marinier and Koorapaty teach the same limitations described above in the rejection of claim 1. Marinier further teaches the BS (Fig. 1A: 114) comprising: a transmission module (inherent in base stations); a reception module (inherent in base stations); and at least one processor (inherent in base stations) configured to control the transmission module and the reception module (inherent in base stations), wherein the at least one processor is configured to: perform the method above in the rejection of claim 1.

Claims 8 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marinier and Koorapaty as applied to claims 1 and 9 above, and further in view of Aiba et al. (US 2012/0281654 A1).
Regarding claims 8 and 16, Marinier teaches the method of claims 1 and 9, but fails to explicitly disclose wherein the first information and the second information are received through UE-dedicated Radio Resource Control (RRC) signaling. 
	However, Aiba teaches information is received through UE-dedicated Radio Resource Control (RRC) signaling (paragraph 3: UE-specific RRC signaling (Radio Resource Control signaling)). 
In view of this, it would have been obvious to one skilled in the art at the time of the invention to modify Marinier’s method by incorporating the teachings of Aiba, for the purpose of transmitting information for a specific user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462